10 QUESTION 1: May a sitting judge or an active retired judge accept a fee/honorarium for delivering a speech?
T1 QUESTION 2; Does it make any difference if the paying group is not an organization pertaining to law, the judiciary or the government?
12 SPECIFIC FACTS: The judge is not a professional speaker, but is called upon occasionally to give speeches.
{3 WE ANSWER: QUESTION 1: YES, with some reservations.
T4 QUESTION 2: NO
T5 Canon 2; "A Judge Should Avoid Impropriety and the Appearance of Impropriety in all of the Judge's Activities"
T6 Canon 3A: "Judicial Duties in General. The judicial duties of a judge take precedence over all the judge's other activities."
T7 Canon 4A: "Extra-Judicial Activities in General. A judge should conduct all of the judge's extra-judicial activities so that they do not: ...
8. interfere with the proper performance of judicial duties."
T8 Canon 4B: "Avocational Activities. A judge may speak, write, lecture, teach and participate in other extra-judicial activities concerning the law, the legal system, the administration of justice and non-legal subjects, subject to the requirements of this Code."
T9 In J.E.A.P. No. 99-4, 70 OBJ 3448, we advised that the Canons allow extra-judicial activities so long as the integrity of the judiciary and of the judge is not compromised and the activity does not interfere with judicial duties. In that decision, the facts indicated the judge was being paid a modest fee and his expenses. We assume the preparation and delivery of the speech does not *268interfere with judicial duties and that the paying organization is not involved with the Courts and not likely to be involved.
¶ 10 The fee should be a "reasonable fee" which is the amount that would ordinarily be paid to a speaker who is not a judge. The organization may also pay and the judge may accept a reasonable amount for travel or other expenses.
¶ 11 A judge may speak on legal or nonlegal subjects. A judge may very well be an expert in other areas and occasionally be in demand for addressing special groups.
¶ 12 In summary, a judge may receive a reasonable fee and reasonable expenses for a public speech.
18 Robert L. Bailey, Chairman, Robert A. Layden, Vice-Chairman, Milton C. Craig, Secretary.